     Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


BRIAN MICHAEL WATERMAN,                       )
                                              )
                          Plaintiff,          )
                                              )
      vs.                                     )     Case No. 18-3092-JWB-KGG
                                              )
DAVID GROVES, et al.,                         )
                                              )
                          Defendants.         )
                                              )

                      MEMORANDUM & ORDER
               GRANTING IN PART AND DENYING IN PART
                  MOTION FOR PROTECTIVE ORDER

      Plaintiff, who is a prisoner in the Sedgwick County Jail, brings this civil

rights action pro se against certain Defendants associated with the Cherokee

County Jail, where he is (and was previously) incarcerated. Plaintiff has filed a

“Motion for Protective Order on Discovery” requesting certain video recordings be

returned to him. (See Doc. 118.) For the reasons set forth below, the motion is

GRANTED in part and DENIED in part as more fully set forth below.

                          FACTUAL BACKGROUND

      Plaintiff’s two consolidated cases (18-3135 and 18-3092 (lead case)) were

filed by Plaintiff, pro se, in 2018 and consolidated in October of that year. The
                                          1
     Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 2 of 7




Complaints allege violations by persons connected with the Cherokee County Jail,

in which Plaintiff was confined pending a criminal trial. The litigation has, thus

far, consisted of a never-ending series of motions, including nine motions filed by

Plaintiff in approximately the past 40 days.

      In regard to the present motion, Plaintiff contends that Defendants “stole”

certain video recordings taken by the “booking area cameras” showing that

“excessive force” was used on him. (Doc. 118, at 1.) Plaintiff contends the videos

will be used for his appeal on Count I (which was previously dismissed by District

Judge Carlos Murguia when the case was assigned to him). (Id.) Plaintiff also

intends to use the video recordings for impeachment of Defendants’ witnesses.

(Id.) Plaintiff alleges that the theft of this evidence was allowed by “both federal

judges” and that these judges “are solely responsible for the recovery of those

booking area cameras… .” (Id.) Plaintiff indicates that the “District Judges[’]

remedy for the defendants stealing my evidence, is that I can easily get all my

evidence back at Discovery.” (Id.)

      Defendants deny that they stole the videos at issue and contend Plaintiff’s

allegations are “baseless and harassing.” (Doc. 127, at 2.) Defendants state that

the videos relate to Count I of Plaintiff’s Complaint, which was “dismissed,

without any reference to a video (Case No. 18-3135, Doc. 122).” (Id., at 1-2.)




                                          2
     Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 3 of 7




                                    ANALYSIS

      Plaintiff brings the present motion pursuant to Fed.R.Civ.P. 26, wich

controls the issuance of protective orders. Subsection (c) of the rule states that

             [a] party or any person from whom discovery is sought
             may move for a protective order in the court where the
             action is pending – or as an alternative on matters
             relating to a deposition, in the court for the district where
             the deposition will be taken. The motion must include a
             certification that the movant has in good faith conferred
             or attempted to confer with other affected parties in an
             effort to resolve the dispute without court action. The
             court may, for good cause, issue an order to protect a
             party or person from annoyance, embarrassment,
             oppression, or undue burden or expense, including one or
             more of the following:

                    (A) forbidding the disclosure or discovery;
                    (B) specifying terms, including time and place or
                    the allocation of expenses, for the disclosure or
                    discovery;
                    (C) prescribing a discovery method other than the
                    one selected by the party seeking discovery;
                    (D) forbidding inquiry into certain matters, or
                    limiting the scope of disclosure or discovery to
                    certain matters;
                    (E) designating the persons who may be present
                    while the discovery is conducted;
                    (F) requiring that a deposition be sealed and
                    opened only on court order;
                    (G) requiring that a trade secret or other
                    confidential research, development, or commercial
                    information not be revealed or be revealed only in
                    a specified way; and
                    (H) requiring that the parties simultaneously file
                    specified documents or information in sealed
                    envelopes, to be opened as the court directs.


                                           3
        Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 4 of 7




Fed.R.Civ.P. 26(c). The Rule also provides that “[i]f a motion for a protective

order is wholly or partly denied, the court may, on just terms, order that any party

or person provide or permit discovery.” (Id.)

         If ruling on a request for a Rule 26(c) protective order, “[t]he court has broad

discretion to decide when a protective order is appropriate and what degree of

protection is required.” RX Savings, LLC v. Douglas Besch, 19-2439-DDC, 2020

WL 5094686, at *4 (D. Kan. Aug. 28, 2020) (citation omitted). The party seeking

a protective order has the burden to demonstrate good cause. (Id.)

         Defendants argue that it is unclear “what Plaintiff is asking for; it seems that

he wants an order ‘protecting’ certain videos that are part of the court file but no

longer relevant.” (Doc. 127, at 2.) Defendants continue that if Plaintiff is actually

seeking a Rule 26 protective order, he has not established “good cause” to do so.

(Id.) According to Defendants,

               [i]t is not clear what is being protected, but a strained
               reading of Plaintiff’s motion might suggest that he is
               asking for an order the allegedly stolen videos be
               preserved. That is not the purpose of the protective
               order. The purpose of a protective order is to protect a
               party from annoyance, embarrassment, oppression, or
               undue burden or expense. Those concerns are not
               present here.

(Id.)

         The Court finds that it does not require a “strained reading” to determine

what Plaintiff is requesting. Plaintiff is clearly seeking the return of specific video
                                             4
     Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 5 of 7




recordings he contends were taken by Defendants. (See generally Doc. 118.)

Granted, while this is not the intended use for Rule 26(c), the Court finds that

Plaintiff’s underlying request is specific and within the Court’s power to

determine. The Court will not disregard the motion simply because Plaintiff cited

or relied on an incorrect Federal Rule in his motion.

      That stated, Defendants indicate that they have “already produced videos

related to Count I of Case No. 18-CV-3135.” (Doc. 127, at 2.) According to

Defendants,

              [t]hose videos were attached to Defendants’ motion to
              dismiss, provided to Plaintiff, and were not considered in
              the Court’s dismissal of Plaintiff’s meritless excessive
              force claim. In any event, Defendants will preserve and
              produce any videos in their possession that are properly
              requested and are within the scope of discovery.
              Plaintiff’s motion for a protective order is improper,
              unnecessary, and should be denied.

(Id.; see also Case No. 18-3135, Doc. 101, notice that video recordings were filed

conventionally.) Plaintiff replies that “it does not matter if the [underlying] count

was dismissed,” because the video recordings belonged to him. (Doc. 134.)

      As stated above, Defendants have specifically indicated they did not steal

any video recordings. They have also stated that the videos at issue were used as an

exhibit to their dispositive motion and provided to Plaintiff, which is corroborated

by the case docket in No. 18-3135. Defendants have also specifically indicated,



                                          5
     Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 6 of 7




however, that they “will preserve and produce any videos in their possession that

are properly requested within the scope of discovery.” (Doc. 127, at 2.)

       As such, the Court directs Plaintiff to its text order entered last week in this

case (Doc. 133, entered 8/25/2020) informing Plaintiff that he is “is permitted,

without an order from this court, to issue Requests for Production of Documents

(Rule 34), Requests for Admission (Rule 36) and Interrogatories (Rule 33) to the

party defendants. Court permission is not required to issue discovery to the

Defendants.” As such, Plaintiff is free to request from Defendants, via

Fed.R.Civ.P. 34, any video recordings in Defendants’ possession, custody, or

control. Discovery will be allowed as to

              any nonprivileged matter that is relevant to any party’s
              claim or defense and proportional to the needs of the
              case, considering the importance of the issues at state in
              the action, the amount in controversy, the parties’ relative
              access to relevant information, the parties’ resources, the
              importance of the discovery in resolving the issues, and
              whether the burden or expense of the proposed discovery
              outweighs its likely benefit. Information within this
              scope of discovery need not be admissible in evidence to
              be discoverable.

Fed.R.Civ.P. 26(b).

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Protective Order

on Discovery (Doc. 118) is GRANTED in part and DENIED in part as more

fully set forth herein.

       IT IS SO ORDERED.
                                           6
Case 5:18-cv-03092-JWB-KGG Document 138 Filed 08/31/20 Page 7 of 7




 Dated at Wichita, Kansas, on this 31st day of August, 2020.

                                 S/ KENNETH G. GALE
                                 KENNETH G. GALE
                                 United States Magistrate Judge




                                   7
